Exhibit 10.2

 

Name:

     [●]  

Number of Shares of Stock Subject to the Stock Option:

     [●]  

Price Per Share:

   $ [●]  

Date of Grant:

     [●]  

BRIGHT HORIZONS FAMILY SOLUTIONS INC.

2012 OMNIBUS LONG-TERM INCENTIVE PLAN, AS AMENDED AND

RESTATED AS OF MAY 29, 2019

NON-STATUTORY STOCK OPTION AGREEMENT (EMPLOYEES)

This agreement (this “Agreement”) evidences a stock option granted by Bright
Horizons Family Solutions Inc. (the “Company”) to the undersigned (the
“Optionee”) pursuant to the Bright Horizons Family Solutions Inc. 2012 Omnibus
Long-Term Incentive Plan, as Amended and Restated as of May 29, 2019 (as amended
from time to time, the “Plan”), which is incorporated herein by reference.

1.    Grant of Stock Option. On the date of grant set forth above (the “Date of
Grant”), the Company hereby grants to the Optionee an option (the “Stock
Option”) to purchase, on the terms provided herein and in the Plan, up to the
number of shares of Stock set forth above (each, a “Share”, and collectively,
the “Shares”) at the exercise price per Share set forth above, in each case
subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that does not qualify as an incentive stock option under Section 422
of the Code). The Optionee is an employee of the Company and/or of one or more
subsidiaries of the Company with respect to which the Company has a “controlling
interest” as described in Treas. Regs. §1.409A-1(b)(5)(iii)(E)(1).

2.    Meaning of Certain Terms. Each initially capitalized term used but not
separately defined herein has the meaning assigned to such term in the Plan.

3.    Vesting; Method of Exercise. Unless earlier terminated, forfeited,
relinquished or expired, the Stock Option shall vest [●], provided, in each
case, that the Optionee has remained in continuous Employment from the Date of
Grant through the applicable vesting date, with the number of Shares that vest
on any such date, other than the final vesting date, being rounded down to the
nearest whole Share. No portion of the Stock Option may be exercised until it
vests. Each election to exercise the Stock Option must comply with such rules as
the Administrator prescribes from time to time and must be accompanied by
payment in full of the exercise price in one or more of the forms described in
Section 6(b)(3) of the Plan. In the event that the Stock Option is exercised by
a person other than the Optionee, the Company will be under no obligation to
deliver Shares hereunder unless and until it is satisfied as to the authority of
the person to exercise the Stock Option and compliance with applicable
securities laws. The latest date on which the Stock Option or any portion
thereof may be exercised will be the [seventh

 

1



--------------------------------------------------------------------------------

(7th)] anniversary of the Date of Grant (the “Final Exercise Date”). Any portion
of the Stock Option that remains outstanding and has not been exercised by the
Final Exercise Date will thereupon immediately terminate. Upon any earlier
termination of Employment, the provisions of Section 6(a)(4)(A)-(F) of the Plan
shall apply.

4.    Forfeiture; Recovery of Compensation. By accepting the Stock Option, the
Optionee expressly acknowledges and agrees that his or her rights (and those of
any permitted transferee) under the Stock Option or to any Stock acquired under
the Stock Option or any proceeds from the disposition thereof, are subject to
Section 6(a)(5) of the Plan (including any successor provision). Nothing in the
preceding sentence shall be construed as limiting the general application of
Section 9 of this Agreement.

5.    Transfer of Stock Option. The Stock Option may not be transferred except
at death in accordance with Section 6(a)(3) of the Plan.

6.    Certain Tax Matters. The Optionee expressly acknowledges and agrees that
the Optionee’s rights hereunder, including the right to be issued the Shares (or
any portion thereof) upon exercise of the Stock Option, are subject to the
Optionee’s promptly paying, or in respect of any later requirement of
withholding being liable promptly to pay at such time as such withholdings are
due, to the Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion, including by withholding shares of Stock from
any payment hereunder in accordance with the procedures approved by the Board or
the Compensation Committee) all taxes required to be withheld, if any. No Shares
will be transferred pursuant to the exercise of the Stock Option unless and
until the person exercising the Stock Option has remitted to the Company an
amount in cash sufficient to satisfy any federal, state, or local requirements
with respect to tax withholdings then due and has committed (and by exercising
the Stock Option such person shall be deemed to have committed) to pay in cash
all tax withholdings required at any later time in respect of the transfer of
such Shares, or has made other arrangements satisfactory to the Administrator
with respect to such taxes. The Optionee also authorizes the Company and its
subsidiaries to withhold such amounts from any amounts otherwise owed to the
Optionee, but nothing in this sentence shall be construed as relieving the
Optionee (or any permitted transferee) of any liability for satisfying his or
her obligations under the preceding provisions of this Section.

7.    Effect on Employment. Neither the grant of the Stock Option, nor the
issuance of Shares upon exercise of the Stock Option, will give the Optionee any
right to be retained in the employ or service of the Company or any of its
subsidiaries, affect any right of the Company or any of its subsidiaries to
discharge or discipline the Optionee at any time, or affect any right of the
Optionee to terminate his or her Employment at any time.

8.    Form S-8 Prospectus. The Optionee acknowledges that he or she has received
and reviewed a copy of the prospectus required by Part I of Form S-8 relating to
shares of Stock that may be issued under the Plan.

 

2



--------------------------------------------------------------------------------

9.    Acknowledgments. By accepting the Stock Option, the Optionee agrees to be
bound by, and agrees that the Stock Option is subject in all respects to, the
terms of the Plan. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan will control. The
Optionee further acknowledges and agrees that (i) the signature to this
Agreement on behalf of the Company is an electronic signature that will be
treated as an original signature for all purposes hereunder and (ii) such
electronic signature will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the Optionee.

[The remainder of this page is intentionally left blank.]

 

3



--------------------------------------------------------------------------------

Executed as of the      day of [●], [●].

 

Company:    

BRIGHT HORIZONS FAMILY

SOLUTIONS INC.

    By:         Name:       Title:   Optionee:           Name:     Address:

 

4